Citation Nr: 1038619	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-16 407	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a fracture of the left femoral neck, 
including retained hardware and residual scarring, from October 
1, 2004, to June 26, 2008, and in excess of 20 percent from 
August 1, 2008.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to September 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the VARO in San 
Diego, California.  In that decision, the RO granted service 
connection and assigned a 10 percent rating for the Veteran's 
residuals of a fracture of the left femoral neck, to include 
retained hardware and surgical scar, and the Veteran initiated a 
timely appeal of the initial rating assigned.  This matter was 
later transferred to the jurisdiction of the RO in Portland, 
Oregon.  

By its October 2007 remand, the Board sought additional 
development of this matter, and on remand, the Appeals Management 
Center (AMC) by rating action in November 2008 increased the 
initial rating assigned from 10 percent to 20 percent, effective 
July 29, 2008.  Based on the AMC's failure to consider whether a 
separate compensable rating for scarring about the left femoral 
neck fracture was warranted, the Board again remanded this case 
to the AMC in July 2009 for corrective action.  While this matter 
remained in remand status, the AMC in February 2010 action 
assigned a temporary total rating under 38 C.F.R. § 4.30 for the 
disability at issue from June 27, 2008, to July 31, 2008, 
followed by the assignment of a 20 percent schedular evaluation 
from August 1, 2008.  Following the completion of the actions 
sought on remand, the AMC has since returned the case to the 
Board for additional review.  

On the basis of the foregoing actions, the issue as defined on 
the title page of this decision has been modified to reflect the 
changes effectuated by the AMC by its rating decision of February 
2010.  

In May 2007, the Veteran testified before a Veterans Law Judge as 
to the matter herein at issue, who is no longer employed by the 
Board.  In July 2010, the Veteran was advised of this development 
by correspondence, wherein he was afforded the opportunity to 
appear before another Veterans Law Judge who would decide his 
appeal.  Inasmuch as no response was received from the Veteran 
within the allotted 30-day response period, the Board will assume 
that he did not wish to appear for another hearing and will 
herein adjudicate the merits of the pending claim.  

As indicated above, this matter was previously the subject of 
development requests entered in 2007 and 2009, wherein the Board 
sought additional actions by the AMC as to the matters herein 
addressed on the merits.  On remand, the AMC complied with the 
Board's directives to ensure that the VA's duties to notify and 
assist were satisfied, followed by readjudication of the issue(s) 
under review.  Notice is taken that the Veteran failed to respond 
to the AMC's request for authorization to obtain pertinent 
Tricare records.  To that extent, and in the absence of any 
allegation of noncompliance by or on behalf of the Veteran, it is 
concluded that substantial compliance with the Board's 
development requests has been achieved.  See Stegall v. West, 11 
Vet. Ap. 268, 270-71 (1998). 


FINDINGS OF FACT

1.  From October 1, 2004, to December 31, 2007, the fracture of 
the Veteran's left femur was manifested by pain, tenderness, 
limitation of motion, and functional loss productive of moderate, 
but no greater, hip disablement.  

2.  From January 1, 2008, to June 26, 2008, osteomyelitis due to 
a bacterial infection was superimposed on and indistinguishable 
from the residuals of the Veteran's left femur fracture; 
resulting bony defect in association with severe hip impairment 
was present until the osteomyelitic process was resolved.  

3.  Following left femur surgery on June 27, 2008, the RO 
assigned a temporary total rating for severe postoperative 
residuals and this incapacitation extended beyond the initial 
period assigned, with continuation from August 1, 2008, to 
October 31, 2008, inclusive.  

4.  Beginning November 1, 2008, not more than malunion of the 
left femur with resulting severe disablement of the left hip is 
indicated.  

5.  The schedular evaluations assigned are adequate to compensate 
the Veteran for the level of impairment demonstrated.  


CONCLUSIONS OF LAW

1.  From October 1, 2004, to December 31, 2007, the criteria for 
the assignment of an initial 20 percent rating, but no higher, 
for postoperative residuals of a fracture of the left femoral 
neck, including retained hardware and residual scarring, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5255 (2010).

2.  From January 1, 2008, to June 26, 2008, the criteria for the 
assignment of a 50 percent rating, but no higher, for 
postoperative residuals of a fracture of the left femoral neck, 
including retained hardware and residual scarring, with 
osteomyelitis, have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5255-5000 (2010).

3.  The criteria for the extension of a temporary total rating 
for the period from August 1, 2008, to October 31, 2008, for the 
postoperative residuals of a fracture of the left femoral neck, 
including retained hardware and residual scarring, with 
osteomyelitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2010).  

4.  From November 1, 2008, the criteria for the assignment of a 
30 percent rating, but no higher, for postoperative residuals of 
a fracture of the left femoral neck, including retained hardware 
and residual scarring, with a history of osteomyelitis, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service treatment records denote that the Veteran suffered an 
undisplaced stress fracture of the left femoral neck in May 2004, 
approximately fifty days after entry onto active duty.  
Percutaneous skeletal fixation with pins and screws followed 
without complication and the Veteran was thereafter discharged 
from service on the basis of such disability, with placement on 
the Temporary Disabled Retired List (TDRL).  

The Veteran submitted a claim for service connection for 
residuals of this left femoral neck fracture in August 2004 and 
by its rating decision of February 2005, the RO granted service 
connection for residuals of a fracture of the left femoral neck, 
to include retained hardware and surgical scar, assigning a 10 
percent evaluation under 38 C.F.R. § 4.71a, DC 5255, effective 
October 1, 2004.  By further action in November 2008, the RO 
increased the rating assigned to 20 percent from July 29, 2008.  
The AMC in its rating decision of February 2010 assigned a 
temporary total rating under 38 C.F.R. § 4.30 for the disability 
at issue for the period from June 27, 2008, to July 31, 2008, 
followed by the assignment as of August 1, 2008, of a schedular 
evaluation of 20 percent under DC 5255.   

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under 38 C.F.R. § 4.71a, DC 5255, for impairment of the femur, 
malunion of the femur with slight knee or hip disability warrants 
a 10 percent evaluation; malunion with moderate knee or hip 
disability warrants a 20 percent evaluation; malunion with marked 
knee or hip disability warrants a 30 percent evaluation.  
Fracture of the surgical neck of the femur, with false joint, 
warrants a 60 percent evaluation, as does fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, and where weight bearing is preserved with the aid of a 
brace.  The highest evaluation of 80 percent is warranted for 
fracture of the shaft or anatomical neck of the femur with 
nonunion and with loose motion (spiral or oblique fracture).  

Other potentially applicable DCs include 5251, providing that 
where extension of the thigh is limited to 5 degrees, an 
evaluation of 10 percent is for assignment.  A 10 percent 
requires flexion of the thigh limited to 45 degrees.  A 20 
percent evaluation requires flexion limited to 30 degrees, while 
a 30 percent evaluation requires flexion limited to 20 degrees 
and a 40 percent evaluation requires flexion limited to 10 
degrees.  

Pursuant to DC 5253, impairment of the thigh manifested by 
limitation of adduction, with the inability to cross legs, or 
rotation and inability to toe-out more than 15 degrees on the 
affected leg, warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for limitation of abduction of the thigh 
if motion is lost beyond 10 degrees.  The normal range of motion 
for the hip is from 125 degrees flexion to 0 degrees extension 
and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the hip, rated according to DC 5250, that is 
favorable and in flexion at an angle between 20 and 40 degrees 
and slight adduction or abduction results in a 60 percent 
evaluation.  A 70 percent evaluation requires intermediate 
ankylosis.  Unfavorable or extremely unfavorable ankylosis where 
the foot does not reach the ground and crutches are needed 
warrants a 90 percent evaluation and entitles the Veteran to 
special monthly compensation.  Under DC 5254, an 80 percent 
rating is assigned for hip, flail joint.  

Under DC Code 5000 for acute, subacute, or chronic osteomyelitis, 
a 100 percent rating is warranted for osteomyelitis of the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  A 60 percent rating is warranted for 
frequent episodes, with constitutional symptoms.  A 30 percent 
rating is warranted for osteomyelitis with definite involucrum or 
sequestrum, with or without discharging sinus.  A 20 percent 
rating is warranted for osteomyelitis with discharging sinus or 
other evidence of active infection within the past five years.  
Osteomyelitis, when inactive, following repeated episodes, 
without evidence of active infection in the past five years, 
warrants a 10 percent rating.  38 C.F.R. § 4.17a DC 5000.

Note 1 to DC 5000 provides that a rating of 10 percent, as an 
exception to the amputation rule, is to be assigned in any case 
of active osteomyelitis where the amputation rating for the 
affected part is no percent.  This 10 percent rating and the 
other partial ratings of 30 percent or less are to be combined 
with ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional symptoms, 
is not subject to the amputation rule.  A rating for 
osteomyelitis will not be applied following cure by removal or 
radical resection of the affected bone.

Note 2 to DC 5000 provides that the 20 percent rating on the 
basis of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with no 
subsequent reactivation.  The prerequisite for this historical 
rating is an established recurrent osteomyelitis.  To qualify for 
the 10 percent rating, two or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

When assigning a disability rating for a musculoskeletal disorder 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must 
reflect functional limitation which is due to pain, as supported 
by adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A little 
used part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity, or the like.  Consideration of 
pain and functional loss is required only with respect to those 
DCs where the basis for rating is limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Scars, other than of the head, face, or neck, that are deep or 
cause limitation of motion, and which cover an area or areas 
exceeding six square inches are 10 percent disabling; where 
covering an area or areas exceeding twelve square inches, a 20 
percent rating is assignable.  38 C.F.R. § 4.118, DC 7801.  
Scars, of other than the head, face, or neck, that are 
superficial and that do not cause limited motion, are 10 percent 
disabling if covering an area or areas of 144 square inches or 
more.  38 C.F.R. § 4.118, DC 7802.  Superficial, unstable scars 
are 10 percent disabling.  38 C.F.R. § 4.118, DC 7803.  
Superficial scars that are painful on examination are 10 percent 
disabling.  38 C.F.R. § 4.118, DC 7804.  Finally, other scars are 
to be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.

A further change to the rating criteria for skin diseases was 
effectuated as of October 23, 2008, see 73 Fed. Reg. 54708, 
although the most recent change was made effective only for 
claims filed on or after October 23, 2008, and this claim was 
pending long before October 2008.  As such, the most recent 
changes are not for application in this instance.

Analysis

1.	 From October 1, 2004 to December 31, 2007

During his May 2007 Board hearing and in various written 
statements, the Veteran has stated that his disability is 
primarily manifested by pain, pain on motion, tenderness, and 
limitation of motion and function of the left hip, with resulting 
functional limitations involving slow movement, as well as 
difficulties in pivoting, and bending, with easy fatigability.  
He reports being reprimanded by his supervisor for moving too 
slowly with respect to his duties as a sandwich maker.  

On VA medical examination in September 2004, flexion of the left 
hip was to 125 degrees with pain and there was also pain at 20 
degrees of adduction and 45 degrees of abduction.  Pain was also 
present with resistance to movement with abduction at 20 degrees 
and adduction at 10 degrees.  A slightly red surgical scar of the 
left hip was present, without keloid formation, pain, or 
tenderness.  X-rays were noted to identify postsurgical changes 
of the left hip without complication; normal bone alignment was 
indicated.  In the opinion of the examiner, the left hip scar 
affected less than one percent of the total body surface and 
exposed body surface.  Range of motion and joint function of the 
left hip were found to be additionally limited by pain, causing 
the Veteran to lose about 30 percent of left leg function at the 
hip.  Weakness, fatigue, and lack of endurance were not found to 
be productive of further limitation after repetitive use.  

Left hip examination in November 2004 by a private medical 
professional showed there to be a full range of motion of the 
left hip with mild tenderness upon bending forward.  X-rays 
showed two well-placed hip pin screws.  In March 2005, tenderness 
posterior to the greater trochanter was present, along with a 30 
percent reduction in external rotation.  A bone scan in April 
2005 revealed a small focus of increased tracer uptake in the 
left femoral head, possibly indicative of late state avascular 
necrosis or early definitive change.  An attending physician in 
November 2005 ruled out the possibility of avascular necrosis, 
although the presence of pain was noted, along with a well-healed 
surgical scar, full range of motion, and minimal discomfort over 
the areas of the implanted screws.  

On VA medical examination in January 2006, the Veteran's 
principal complaints were of pain and limitation of motion of the 
left hip.  Clinical evaluation disclosed the presence of a slight 
limp, with flexion of the left hip to 100 degrees and with 
repetitive motion to 88 degrees.  Extension was to 20 degrees, 
abduction to 19 degrees, adduction to 17 degrees, external 
rotation to 40 degrees, and internal rotation to 30 degrees, with 
and without repetitive motion.  Although the examiner could not 
ascertain what additional limitations might be present during 
flare-ups, increased pain and soreness, in addition to marked 
fatigability and loss of motion, were noted with repetitive 
flexion.  

Private medical examination in April 2006 showed there to be pain 
and a limp, with flexion reduced to 100 degrees, abduction to 30 
degrees, internal rotation to 20 degrees, and external rotation 
to 40 degrees.  There was no straight leg raising against 
resistance.  A physical therapy evaluation showed decreased 
active and passive range of motion, as well as limited strength 
and joint mobility and gait triggers.  A TDRL examination by the 
service department in June 2006 revealed a mildly antalgic gait, 
tenderness to palpation, and diminished muscle strength of the 
left hip (measuring 4/5).  Flexion was to 100 degrees, abduction 
to 30 degrees, internal rotation to 20 degrees, and external 
rotation to 40 degrees.  His surgical incision was found to be 
well-healed and no particular X-ray abnormalities were noted.  

The Board finds that the preponderance of the evidence supports 
the assignment of an initial disability rating of 20 percent, and 
no greater, on the basis of femur impairment involving malunion 
with resulting moderate hip disablement for the period from 
October 2004 to December 2007.  The Veteran credibly describes 
pain and other manifestations and the record identifies, albeit 
inconsistently, pain and associated limitation of motion, 
diminished muscle strength, and gait alteration.  The Board finds 
persuasive the VA's examiner's opinion in September 2004 that a 
30 percent loss of left hip function was present based on all 
manifestations, inclusive of pain and functional loss, and there 
is considerable support in the subsequently developed record that 
such level of disablement continued through the day prior to left 
hip surgery in June 2008.  Fenderson, DeLuca, supra.

As for the potential for an even higher rating than 20 percent, 
indicia of a greater degree of left hip disability, i.e., a 
severe impairment, are not demonstrated during the relevant time 
period, nor is there a showing of ankylosis, limitation of thigh 
motion, flail or false joint, or nonunion of the femur, such as 
might warrant the assignment of a rating in excess of 20 percent.  
See 38 C.F.R. § 4.71a, DCs 5250, 5252, 5254, 5255.  In all, a 20 
percent schedular rating, but no greater, is assigned for the 
period from October 1, 2004, to December 31, 2007.  

In all, the Board concludes, that the record supports the 
assignment of an initial 20 percent rating, but no greater, for 
the period from October 1, 2004, to December 31, 2007.  A 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent during that same period.  
Fenderson, supra.  

2.	 January 1, 2008 to June 25, 2008 & August 1, 2008 and 
Beyond

On December 4, 2007 the Veteran was involved in a motor vehicle 
accident.  The point of impact was the shin area of each of his 
legs, with the impact occurring as a result of another vehicle 
striking the car door of the parked car from which the Veteran 
was exiting.  In January 2008, the left fifth toe was affected by 
osteomyelitis due to a Methicillin-resistant Staffolococcus 
aureus (MRSA) infection, followed by involvement of the left 
ankle and then the left femur, causing the Veteran to be 
hospitalized for a four-week period, followed by a period of care 
in a rehabilitation facility through about mid-May 2008.  
Specific notation was made by a VA examiner in July 2008 that the 
Veteran's osteomyelitis symptoms of the left femur originated in 
early 2008.  During the aforementioned period, surgical 
procedures for drainage, irrigation, and debridement of the left 
femur were undertaken on May 2 and May 5, 2008.  Surgical 
exploration on June 27, 2008, revealed a residual bony defect 
involving significant cortical irregularity of the proximal 
femoral shaft.  Implantation of a left femur intermedulary rod 
was required after removal of the two previously implanted 
screws.  A significant amount of bone, some of which had already 
ossified, was in evidence at the time of the June 2008 surgery 
since the time of the procedures in May 2008, and both proximally 
and distally there was early bone formation.  

The postoperative course entailed the Veteran's use of a left leg 
brace and crutches for weight-bearing, or, alternatively, a 
wheelchair.  In early July 2008, pain ranging from three to seven 
on a scale of one to ten was reported and he was advised to 
ambulate more with the use of crutches.  By the end of July 2008, 
the redness and drainage in the area of his surgical staples had 
resolved.  Some synovial thickening over the distal interlock 
screw was present, but the incisional sites appeared to be clean, 
dry, and intact.  Physical therapy was prescribed to begin the 
following week.  

Despite the AMC's attempts to obtain pertinent treatment records 
from the service department prior to and subsequent to the June 
2008 surgery on the left femur, no such evidence was obtained and 
the Board is constrained to evaluate the claim presented on the 
basis of the evidence now on file.  The Board notes that by AMC 
action in February 2010 a temporary total rating was assigned for 
the period from June 27, 2008, to July 31, 2008, based on the 
need for convalescence from left femur surgery at or on behalf of 
a service department facility, no consideration was afforded the 
possibility of any other temporary total rating based on the need 
for convalescence from surgery earlier in 2008, apparently on the 
basis that no efforts were made by the Veteran on remand to 
authorize release of pertinent records.  Should the Veteran 
desire to enter a claim for a temporary total rating for any 
period prior to July 2008, obtaining the records in question or 
authorizing VA to obtain the same would be a prerequisite.

Based on the available evidence, there is shown to be a 
superimposed disease process involving osteomyelitis due to MRSA 
infection of the left femur, the manifestations of which and 
treatment therefor cannot reasonably be dissociated from the 
service-connected fracture of the left femoral neck.  See 
Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The 
evidence presented in this regard demonstrates the existence of 
severe hip disablement as of January 1, 2008, with the existence 
of osteomyelitis symptoms affecting the left femur originating in 
"early 2008" as noted by the July 2008 VA examiner and its 
objective documentation occurring thereafter and leading to the 
May and July 2008 surgeries.  There likewise is persuasive 
evidence of bony defect and of bone growth tantamount to 
involcurum, such that the 30 percent rating under DC 5255 and the 
30 percent rating for osteomyelitis under DC 5000 combined for 
the assignment of a 50 percent evaluation for left femur 
disablement for the period from January 1, 2008, to June 26, 
2008.  Such rating is not violative of the amputation rule, given 
that a rating of 60 percent is assignable for amputation at the 
middle or lower thirds of the thigh, with progression to 80 and 
90 percent ratings for amputation at a higher point or with 
disarticulation and loss of certain pelvic muscle.  See 38 C.F.R. 
§§ 4.68, 4.71a, DCs 5160-5164.  

For the period beginning August 1, 2008, the Veteran's 
osteomyelitis is not shown to have recurred, but rather resolved, 
and, as such, further rating under DC 5000 is not in order.  VA 
examination in late July 2008 showed no drainage from the left 
thigh, but use was being made of a hinged brace extending from 
the waist down to the foot, requiring use of crutches.  Walking 
without use of crutches was prohibited.  Scarring about the left 
femur was shown to include a 22 centimeter (cm) scar, a 1.5 cm 
scar, and six and seven cm scars.  Flexion of the left hip was to 
90 degrees, internal and external rotation to 35 degrees, and 
abduction and adduction to 18 degrees, to include following three 
repetitions but with stiffness and pain.  His primary limiting 
factor was stiffness, as opposed to pain, fatigue, weakness or 
lack of endurance.  Some instability, incoordination, and 
abnormal movement were present due to use of the brace and 
crutches and an inability to bear weight or cross his legs.  
Adduction of the left hip beyond 10 degrees was possible, as was 
toeing out to 40 degrees.  Antibiotic treatment was discontinued 
as of four days prior to examination.  No return to work had 
occurred because of the infections, hospitalizations, surgeries, 
and postoperative status.  

With due consideration of the pertinent facts, an extension of 
the Veteran's temporary total rating for an additional three 
months through October 30, 2008, but no longer, is deemed to be 
in order, given his nonweight-bearing status as of late July 
2008.  Beyond October 2008, no data are shown by the record, 
given the Veteran's failure to authorize the release of medical 
records as to his follow-up care.  As such, while a 30 percent 
rating is assigned under DC 5255 as of November 1, 2008, on the 
basis of malunion of the femur and associated severe disablement 
of the left hip, no rating in excess of 30 percent, be it 
schedular or extraschedular, is warranted.  Rating under 
alternate DCs is not indicated and persuasive evidence that pain 
or functional loss warranted a rating in excess of 30 percent is 
lacking.  

Extraschedular Consideration

Also, in exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to service-
connected disability.  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321.  The Court held 
that the determination of whether a claimant is entitled to an 
extra-schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  The first step is to determine 
whether the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  If so, the 
second step is to determine whether the Veteran's exceptional 
disability picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, the 
third step is to refer the claim to the under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination of whether an extraschedular rating is 
warranted.

With regard to extraschedular consideration, the record does not 
establish that the rating criteria are inadequate for rating any 
of the Veteran's left femur fracture.  DC 5255 fully contemplates 
his level of disability and symptomatology and the corresponding 
level of industrial impairment.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular rating 
is unnecessary at this time. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, substantially compliant notice was sent in 
September 2004, February 2005, March 2006, October 2007, April 
2009, August 2009, and December 2009 letters and the claim was 
readjudicated in a February 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  

The record indicates that the Veteran has been provided three VA 
examinations in order to evaluate the nature, severity, and/or 
etiology of the disorder at issue.  The reports from these 
examinations are found to be sufficiently detailed as to permit 
fair and equitable consideration of the merits of the issue 
presented.  Efforts were made by the AMC following entry of the 
most recent remand to obtain further Tricare records relating to 
June 2008 left femur surgery and follow-up relating thereto; 
however, the Veteran failed to respond to the AMC's request for 
authorization to obtain the records in question and the AMC 
thereafter determined by way of a formal determination in January 
2010 that the Tricare records were unavailable.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


























                                  (CONTINUED ON NEXT PAGE)


ORDER

A 20 percent rating, but none higher, is assigned from October 1, 
2004, to December 31, 2007, for postoperative residuals of a 
fracture of the left femoral neck, including retained hardware 
and residual scarring, subject to those provisions governing the 
payment of monetary benefits.  

A 50 percent rating, but none greater, is assigned for 
postoperative residuals of a fracture of the left femoral neck, 
including retained hardware and residual scarring, and 
osteomyelitis, from January 1, 2008, to June 26, 2008, subject to 
those provisions governing the payment of monetary benefits.  

A temporary total rating under 38 C.F.R. § 4.30 for severe 
postoperative residuals following left femur surgery in July 2008 
in association with postoperative residuals of a fracture of the 
left femoral neck, including retained hardware and residual 
scarring, is extended from August 1, 2008, to October 31, 2008, 
but not beyond that point, subject to those provisions governing 
the payment of monetary benefits.  

A 30 percent rating, but none higher, is assigned for 
postoperative residuals of a fracture of the left femoral neck, 
including retained hardware and residual scarring, with single-
episode osteomyelitis from November 1, 2008, subject to those 
provisions governing the payment of monetary benefits.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


